This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. A-1-CA-37062

 5 PATRICK TORRES,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
 8 Mark T. Sanchez, District Judge

 9 Hector H. Baleras, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 Will O’Connell, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 VANZI, Chief Judge.

18   {1}    Defendant appealed from the revocation of his probation. We issued a notice

19 of proposed summary disposition in which we proposed to affirm. Defendant has
 1 filed a memorandum in opposition. After due consideration, we remain unpersuaded.

 2 We therefore affirm.

 3   {2}   The pertinent background information was previously set forth in the notice of

 4 proposed summary disposition. We will avoid undue repetition here and focus instead

 5 on the content of the memorandum in opposition.

 6   {3}   Defendant continues to argue that the district court abused its discretion by

 7 revoking his probation and requiring him to serve the balance of his sentence. [MIO

 8 1-2] However, insofar as Defendant admitted the violation [MIO 2] and insofar as the

 9 district court was authorized to sentence him as it did, the district court acted within

10 its discretion. See generally NMSA 1978, § 31-21-15(B) (1989, amended 2016); State

11 v. Duran, 1998-NMCA-153, ¶ 41, 126 N.M. 60, 966 P.2d 768 (“There is no abuse of

12 discretion if the sentence imposed is consistent with the applicable statutory

13 provisions.”), abrogated on other grounds by State v. Laguna, 1999-NMCA-152,

14 ¶ 23, 128 N.M. 345, 992 P.2d 896. Although Defendant contends that lesser sanctions

15 would have been appropriate, [MIO 1-2] the district court was under no obligation to

16 continue Defendant’s probation. See generally State v. Mendoza, 1978-NMSC-048,

17 ¶ 5, 91 N.M. 688, 579 P.2d 1255 (“Probation is not a right but a privilege.”).

18   {4}   Accordingly, for the reasons stated above and in the notice of proposed

19 summary disposition, we affirm.

20   {5}   IT IS SO ORDERED.

                                              2
1                               __________________________________
2                               LINDA M. VANZI, Chief Judge

3 WE CONCUR:



4 _________________________________
5 M. MONICA ZAMORA, Judge



6 _________________________________
7 JENNIFER L. ATTREP, Judge




                                  3